               Case 14-50971-CSS             Doc 466        Filed 05/02/20       Page 1 of 12




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

    In re:                                                         Chapter 11

    ASHINC Corporation, et al.1,                                   Case No. 12-11564 (CSS)
                                                                   (Jointly Administered)
                                    Debtors.

    CATHERINE E. YOUNGMAN, LITIGATION                              Adv. Proc. No. 13-50530
    TRUSTEE FOR ASHINC CORPORATION, ET.
    AL., AS SUCCESSOR TO THE OFFICIAL
    COMMITTEE OF UNSECURED CREDITORS OF
    ASHINC CORPORATION, AND ITS AFFILIATED
    DEBTORS,

                                    Plaintiff,

    BLACK DIAMOND OPPORTUNITY FUND II, LP,
    BLACK DIAMOND CLO 2005-1 LTD., and
    SPECTRUM INVESTMENT PARTNERS, L.P.,

                                    Intervenors,

                           v.

    YUCAIPA AMERICAN ALLIANCE FUND I, L.P.,
    YUCAIPA AMERICAN ALLIANCE (PARALLEL)
    FUND I, L.P., YUCAIPA AMERICAN ALLIANCE
    FUND II, L.P., YUCAIPA AMERICAN ALLIANCE
    (PARALLEL) FUND II, L.P., MARK
    GENDREGSKE, JOS OPDEWEEGH, JAMES
    FRANK, DEREX WALKER, JEFF PELLETIER,
    IRA TOCHNER, and JOSEPH TOMCZAK,

                                    Defendants.

1
         The Debtors in these cases, along with the federal tax identification number (or Canadian business number
where applicable) for each of the Debtors, are: ASHINC Corporation (f/k/a Allied Systems Holdings, Inc.) (58-
0360550); AAINC Corporation (f/k/a Allied Automotive Group, Inc.) (XX-XXXXXXX); AFBLLC LLC (f/k/a Allied
Freight Broker LLC) (XX-XXXXXXX); ASCCO (Canada) Company (f/k/a Allied Systems (Canada) Company) (90-
0169283); ASLTD L.P. (f/k/a Allied Systems, Ltd. (L.P.) (XX-XXXXXXX); AXALLC LLC (f/k/a Axis Areta, LLC) (45-
5215545); AXCCO Canada Company (f/k/a Axis Canada Company) (875688228); AXGINC Corporation (f/k/a Axis
Group, Inc.) (XX-XXXXXXX); Commercial Carriers, Inc. (XX-XXXXXXX); CTSINC Corporation (f/k/a CT Services, Inc.)
(XX-XXXXXXX); CTLLC LLC (f/k/a Cordin Transport LLC) (XX-XXXXXXX); F.J. Boutell Driveway LLC (XX-XXXXXXX);
GACS Incorporated (XX-XXXXXXX); Logistic Systems, LLC (XX-XXXXXXX); Logistic Technology, LLC (XX-XXXXXXX);
QAT, Inc. (XX-XXXXXXX); RMX LLC (XX-XXXXXXX); Transport Support LLC (XX-XXXXXXX); and Terminal Services
LLC (XX-XXXXXXX). The location of the Debtors’ corporate headquarters and the Debtors’ address for service of
process is 2302 Parklake Drive, Bldg. 15, Ste. 600, Atlanta, Georgia 30345.

                                                        1
Case 14-50971-CSS   Doc 466        Filed 05/02/20   Page 2 of 12




                    pro hac vice
Case 14-50971-CSS    Doc 466   Filed 05/02/20   Page 3 of 12




                           In re Allied
          Holdings, Inc.
Case 14-50971-CSS    Doc 466        Filed 05/02/20   Page 4 of 12




                                  In re
          Allied Holdings, Inc.
Case 14-50971-CSS   Doc 466   Filed 05/02/20   Page 5 of 12
Case 14-50971-CSS    Doc 466     Filed 05/02/20   Page 6 of 12




                              Allied
          Systems Holdings, Inc. v. CIT
          Group/Business Credit, Inc
Case 14-50971-CSS    Doc 466    Filed 05/02/20   Page 7 of 12




                      Allied Systems
          Holdings, Inc. v. CIT
          Group/Business Credit, Inc




                 Allied Systems
          Holdings, Inc. v. CIT
          Group/Business Credit, Inc.




          BDCM Opportunity Fund II,
          LP v. Yucaipa Am. All. Fund
          I, LP
Case 14-50971-CSS   Doc 466    Filed 05/02/20   Page 8 of 12




                            ASHINC
          Corp. v. AMMC VIII, Ltd. et
          al.
Case 14-50971-CSS    Doc 466       Filed 05/02/20   Page 9 of 12




             ASHINC Corp. v.
          AMMC VIII, Ltd. et al.




                    BDCM
          Opportunity Fund II, LP v.
          Yucaipa Am. All. Fund I, LP




                  ASHINC Corp. v.
          AMMC VIII, Ltd. et al.




                  ASHINC Corp. v.
          AMMC VIII, Ltd. et al.




              ASHINC Corp. v.
          AMMC VIII, Ltd. et al.




                             ASHINC
          Corp. v. AMMC VIII, Ltd. et
          al.
Case 14-50971-CSS    Doc 466      Filed 05/02/20   Page 10 of 12




          Yucaipa Am. All Fund I, LP v.
          SBDRE LLC


          Yucaipa Am. All Fund I, LP v.
          SBDRE LLC

                            Yucaipa
          Am. All. Fund I, LP et al. v.
          Ehrlich et al.

                            Yucaipa
          Am. All. Fund I, LP et al. v.
          Ehrlich et al.




          Yucaipa Am. All. Fund I, LP
          et al. v. Ehrlich et al.
Case 14-50971-CSS   Doc 466   Filed 05/02/20   Page 11 of 12
Case 14-50971-CSS   Doc 466   Filed 05/02/20   Page 12 of 12




                                            .
                                         pro hac vice
